Citation Nr: 1518100	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-13 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss prior to July 16, 2012, and in excess of 10 percent from that date forward.  

2.  Entitlement to a disability evaluation in excess of 30 percent for right total knee replacement.  

3.  Entitlement to service connection for bilateral Dupuytren's contracture of the hands.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

As to the claim of increased rating for bilateral hearing loss, the Board notes that the Veteran appealed a May 2010 rating decision that granted service connection for bilateral hearing loss and granted a noncompensable evaluation effective from July 6, 2009.  In a March 2013 rating decision, the RO granted a 10 percent rating for the disability, effective from July 16, 2012.  The accompanying supplemental statement of the case (SSOC) framed the issue on appeal as entitlement to a compensable rating prior to July 16, 2012.  The Veteran, however, has not indicated that he has continued his appeal only with respect to the time prior to July 16, 2012.  In fact, at the hearing before the undersigned he and his wife testified that his current hearing loss is worse and that a higher rating is warranted.  Since the March 2013 action did not constitute a full grant of the benefits sought on appeal, the claim remains in appellate status as to the entire time period both before and after July 16, 2012.  AB v. Brown, 6 Vet. App. 35, 39 (1993).
The issue of entitlement to an increased rating for left knee status post knee replacement has been raised by the record in the February 2015 hearing testimony of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an increased rating for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran has bilateral Dupuytren's contracture of the hands that is related to his active service.  

2.  The Veteran's right total knee replacement is manifested by chronic residuals that approximate severe painful motion or weakness in the affected extremity.

3.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral Dupuytren's contracture of the hands have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for a 60 percent disability rating right total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5055, 5257, 5260, 5261 (2014).

3.  The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board is granting in full the benefits sought on appeal regarding the claim for service connection for bilateral Dupuytren's contracture of the hands and TDIU.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With regard to the claim for increased rating for right total knee replacement, the duty to notify has been satisfied inasmuch as the RO's July 2009 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private records from Dr. Parr, and VA medical treatment records, have been obtained.  Additionally, VA provided the Veteran with VA examinations and evaluations to determine the current manifestations of his right knee disability in April 2009 and July 2012.  In addition to examining the Veteran, the examiners reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  The Veteran has not argued nor does the record suggest that the right knee disability on appeal is more disabling than reflected than reflected in the examination reports.  Therefore, the Board has found the examination reports in combination to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection Claim

The Veteran contends that service connection is warranted for bilateral Dupuytren's contracture of the hands as he was first treated for this condition while he was in service in Japan.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

The Veteran stated that in 1966 while stationed in Japan he had a lump that grew on his middle finger of the left hand.  The doctor prodded it and took it off and biopsied it.  Since it was negative, there was no further treatment.  However, after he got out of service he went to another doctor because he got more lumps on his hands and the doctor told him it was Dupuytren's.  He eventually went to Alexander D. Mih, M.D., orthopedic surgeon, many years later.  Dr. Mih told him the condition first manifested in service.  

The Veteran's service treatment records (STRs) show a January 1971 separation examination indicating he had a lacerated 3rd finger left hand in the area of the MIP joint which was sutured at Luke AFB in Arizona in July 1970.  It was noted that he had a traumatic amputation of that finger in June 1970.

The Veteran submitted a faint and hard to read copy of a STR note from what appears to be Kanto Mura Clinic in Japan in December 1964.  The Veteran indicates that the document reads as follows, "Complains of pricking sensation and swelling R index finger.  Surgical probe neg, xrays neg."  

Letters from Dr. Mih dated in October 2009, September 2010 and September 2013, reflect his opinion that the treatment reflected in the service treatment records in Japan was the first presentation of the Veteran's current bilateral Dupuytren's disease.  Dr. Mih has indicated that the condition originated in service.  Dr. Mih noted that he had treated the Veteran since 2005 for recurrent Dupuytren's disease and noted surgeries in 2006 and 2013.  Dr. Mih explained that the condition progressed over time and initially presented as described by the Veteran in service.  

The Board has also considered the Veteran's own contentions, and those of his wife who testified on his behalf.  While the Veteran is not competent to diagnose Dupuytren's contracture, he is competent to report when he had lumps on his fingers, as that is a matter that required not specified knowledge and can be described by a lay person.  The Veteran's in-service hand and finger lumps were events which he experienced and was able to describe and observe as a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to provide lay testimony as to the fact that he had lumps on his finger/hand as a result of in-service incidents.  In the same vein, the Veteran's wife is competent to provide testimony as to the fact that the Veteran has had issues with his hands as described. 

The Board may assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Veteran underwent VA examination in February 2012 but this examination did not result in any opinion as to etiology of the Veteran's Dupuytren's contracture of both hands.  Conversely, the Board notes that Dr. Mih's opinion in favor of the claim is well-supported.  The Board finds that Dr. Mih's opinion is more probative than the VA examination as to the issue of etiology of the bilateral hand condition.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral Dupuytren's contracture of the hands is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral Dupuytren's contracture of the hands is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating and TDIU

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  The Board will consider whether further staged ratings are appropriate.

Increased Rating for Right Total Knee Replacement

The Veteran essentially contends that his right total knee replacement is more severe than contemplated by the current 30 percent evaluation.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45 , 4.59 (2014).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. at 202.  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board notes that the provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. § 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body, such as exertion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In this case, the service-connected right knee replacement is evaluated under 38 C.F.R. § 4.71a , DC 5055.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a , DCs 5260 and 5261. DC 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees. A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

Under DC 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion.  These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a , DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a , DC 5055.
The Board finds for the reasons herein that the Veteran meets the criteria for a 60 percent rating for his service-connected right knee disability under DC 5055 at all times relevant to this decision.  

Historically, service connection for right knee disability was granted in a May 1977 rating decision, along with a noncompensable rating.  In April 1978, the rating was increased following right medial meniscectomy, with a temporary total rating assigned from September 1977 followed by a 10 percent rating effective from November 1977. 

The Veteran filed the instant claim for increased rating in July 2009.  He submitted treatment records showing he underwent a total right knee replacement in April 2007 and a revision in October 2007.  VA examination in October 2009 showed pain, swelling and tenderness of the right knee.  Gait was normal, but the Veteran reported that he used a cane with flare-ups of pain.  Right knee flexion was 120 degrees and extension was 0 degrees.  X-rays revealed prosthesis of the knee.  

A May 2010 letter from J. Andrew Parr, M.D., reflect that the Veteran was treated for patellofemoral issues and instability of the right knee related to ligamentous insufficiency requiring arthroplasty.  Dr. Parr stated that although the Veteran underwent revision of the arthroplasty he still had instability issues.  It is reported that the Veteran underwent total knee replacement on the right in October 2009.  

In July 2012, the Veteran underwent an additional VA examination of the right knee.  He reported daily flare-ups involving pain and knee snapping lasting minutes at a time and limiting 100 percent of activity.  Flexion was to 130 degrees limited to 125 degrees with pain; extension was 0 degrees.  Range of motion was not diminished following 3 repetitions.  Functional loss included instability, disturbance of locomotion and interference with sitting, standing and weight-bearing.  Pain and tenderness were noted at the medial aspect of the right knee.  Motor strength and stability were measured as normal.  There was no patellar subluxation.  It was estimated that the Veteran could lift 40 pounds, walk 200 yards, walk 2 hours in an 8 hour day and would need to change sit/standing positions every 15 minutes in a work day.  It was also noted that he would have difficulty on ladders, stairs and traveling in airports, that he should avoid kneeling, squatting, driving or walking on uneven ground.  

The Veteran and his wife testified that his knee is terribly unstable and that it goes backwards at will causing him to fall.  He has to catch himself all the time and has only fallen actually a few times.  The problem has occurred since the first knee replacement.  Even when he plants his knee firmly he will fall sideways.  He stated that the knee gives out so much that even if he could lift the weight noted in the 2012 examination he could not move anywhere with it without falling and creating a dangerous situation due to the right knee weakness.

In light of the treatment records, VA examinations, and credible lay statements, and the approximating principles of 38 C.F.R. § 4.7, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b) , and the functional limitations identified by VA examiners, the Board finds that the severity of the Veteran's total right knee replacement approximate more closely chronic residuals of severe weakness due to instability, pain, interference with mobility, and decreased endurance, warranting a 60 percent rating under DC 5055.  See 38 C.F.R. § 4.71a , DC 5055.  Because DC 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's right knee under both DC 5055 and DC 5256, 5257, 5258, 5260, or 5261 would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).  

Notably, 60 percent is the highest individual rating provided by the code for knee disabilities.  Although it is possible to combine ratings under DC 5257, 5260, and 5261, the Board notes that the Veteran's range of motion has been between zero degrees of extension (which is normal) and 120 to 125 degrees of flexion.  This is well above the threshold for a compensable rating under either 5260 or 5261.  Specifically, normal extension would be non-compensable, and the Veteran would need flexion limited to 45 degrees or less to be assigned a compensable (10 percent) rating for flexion.  And, the highest rating for instability is 30 percent.  Therefore, it is most beneficial to rate the Veteran's knee disability under DC 5055.

The 2009 and 2012 VA examinations support the Board's finding.  Treatment records, Dr. Parr's statement and the lay statements provided by and on behalf of the Veteran also support the Board's determination.  These records contain descriptions of the Veteran's inability to walk long distances and other functional effects as well as descriptions of the Veteran's pain, instability and weakness.  Even though the examination does not show instability of the ligaments, the Board accepts the testimony that the knee is weak and unstable in daily life.  

As noted, the Board has considered the Veteran's and his wife's statements regarding his right knee.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran and his wife are competent to report symptoms such as pain and instability as a result of his total right knee replacement, as such symptoms are observable by a layperson.

The Board next finds that the record does not support granting a rating in excess of 60 percent at any time for the Veteran's service-connected right knee disability.  The Board cannot identify any manifestations of the right knee disability that satisfy any higher rating criteria, and notes that a 100 percent rating for total knee replacement is accorded for one year following implantation of prosthesis.  

In reaching this rating determination, the Board has considered whether, under Hart a different rating might be warranted for any period of time during the pendency of this appeal.  See Hart, supra.  However, as stated above, while the Veteran's ongoing pain, weakness and instability, described at the hearing in candid detail, approximate severe chronic residuals in the Board's opinion, there are no findings that show any appreciable varying degree of disability.  Intermediate levels of disability are not shown.  Therefore, staged ratings are not appropriate in this case.

In summary, the competent evidence does demonstrate that a schedular rating of 60 percent is warranted for service-connected right total knee replacement, but the scheduler criteria for any rating related to the right knee in excess of 60 percent are not met at any time during the applicable period on appeal.  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

The Board finds that referral for extraschedular consideration is not warranted.  The manifestations of the Veteran's service-connected right total knee replacement are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  In this regard, the Veteran's right total knee replacement has been manifested by pain, weakness, limited motion and instability throughout the entire appeal period.  This type of disability picture is specifically addressed in the rating criteria set forth in the above Diagnostic Code.  

In sum, the Board finds that a comparison of the Veteran's right total knee replacement with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

TDIU

The Veteran essentially contends that his service-connected disabilities render him unemployable. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) .

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, the Veteran is service-connected for right total knee replacement, now at 60 percent, left total knee replacement at 30 percent; status post fracture of the 3rd finger left (minor) hand, at 10 percent; tinnitus at 10 percent, bilateral hearing loss at 10 percent, dizziness at 10 percent, surgical scars left and right knees at 10 percent, and left and right peroneal nerve injuries and pulmonary embolus, each at 0 percent; therefore, the combined 80 percent disability rating meets the percentage rating standards for TDIU on a scheduler basis.  38 C.F.R. §§ 4.16(a), 4.25. 

The claim for TDIU based on the knee replacements and hearing loss was denied by a rating decision dated in August 2013.  Since that time, the rating for the right knee has been increased as set forth in this decision.  

The August 2013 decision noted an employment history is of a sedentary nature.  His noted employer LTC, Inc. reported he was terminated due to reduction in force and no concessions were made due to disability.  The RO noted his employment was terminated during the initial trial period and no concessions were made due to disability.  Social Security records document receipt of benefits due to age not disability.  

At his hearing before the undersigned, the Veteran and his wife provided extensive testimony as to the Veteran's inability to obtain and sustain employment due to the combined effects of his service-connected disabilities.  He emphasized that the hands, knees and hearing combine to make it impossible to keep a job if he is offered one.  

Based on review of the evidence, the Board finds that a TDIU is warranted.  The weight of the evidence clearly demonstrates that, despite losing his job for non-disability reasons, the Veteran now has service-connected disability of combined hearing loss, knee replacements and hand contractures of such severity as to preclude employment.  Manual labor is not an option, given the severity of the knee disabilities.  Sedentary labor presents significant problems, due to both the knee disabilities and the hand disabilities, which prevent fine motor skills.  The Board finds the testimony of the Veteran and his wife to be fully credible.  The testimony, in conjunction with the medical evidence of severe limitations due to the combined disabilities, persuades the Board that the Veteran meets the criteria for TDIU.  The Board finds the testimony to be evidence that the Veteran unable to unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, when taken in view of his work history, and overall level of functional impairment.  As such, the Board finds that entitlement to TDIU is warranted.


ORDER

Entitlement to service connection for bilateral Dupuytren's contracture of the hands is granted.  

Entitlement to a 60 percent disability evaluation, and no higher, for right total knee replacement is granted, subject to the laws governing the award of monetary benefits.  

Entitlement to TDIU is granted, subject to the laws governing the award of monetary benefits.  


REMAND

The Veteran contends that his service-connected bilateral hearing loss disability warrants increased ratings due to the effects of the disability on his everyday activities and occupation.  As noted in the introduction, the appeal concerns the rating period both before and after July 16, 2012.  

At his March 2015 hearing before the undersigned, the Veteran and his wife testified that the Veteran's hearing has worsened since the most recent audiological examination in July 2012.  His wife stated that the Veteran misinterprets voices frequently, and that he has more trouble with certain voices than others.  The Veteran stated that he has trouble understanding phone callers and also has trouble in crowded rooms with significant ambient noise.  His wife stated that she is often called on to interpret for him.  The Veteran stated that he worked in noisy room and it was difficult.  He has had several hearing aids from VA and the current ones are about a year old.  

In light of the Veteran's and his wife's credible statements that his disability picture has worsened since his last examination, another examination must be afforded to accurately assess his current level of hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the Veteran has stated that he receives treatment for his hearing loss, to include hearing aids, through the Indianapolis VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, updated VA records dated since June 2013 should be sought on remand and associated with the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim to include VA treatment records from the Indianapolis VAMC dated after June 2013.  

2.  Then, schedule the Veteran for a VA examination by an audiologist to determine the nature and extent of all impairment due to the bilateral hearing loss disability.  The claims file and any pertinent evidence in the electronic records that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner is directed to specifically provide a full description of any effects bilateral hearing loss disability may have on occupational functioning and daily activities.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


